—In an action to recover *432damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated August 17, 2001, which granted the respective motions of the defendants Pick Quick Foods, Inc., and Coca Cola Bottling Company of New York, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
The plaintiff was injured when, while removing a two-liter bottle from a crate in a soda bottle display, the crate and bottles fell and struck her. She commenced this action against the store owner and Coca Cola Bottling Company of New York, Inc., arguing that they created a dangerous condition by assembling a display that was too high, thereby causing her to have to reach up to retrieve a soda bottle from the display. Contrary to the plaintiff’s contention, the Supreme Court properly granted summary judgment in favor of the defendants.
To establish a prima facie case of negligence, the plaintiff needed to demonstrate the existence of a dangerous or defective condition that caused her injuries, and that the defendants either created or had actual or constructive notice of that condition (see Ruggiero v Waldbaums Supermarkets, 242 AD2d 268). In support of their motions, the defendants presented prima facie evidence that no dangerous condition existed. In opposition, the plaintiff failed to raise a triable issue of fact. There is no evidence in this record of any dangerous condition. Thus, under such circumstances, the Supreme Court properly granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them. Ritter, J.P., O’Brien, Goldstein and Townes, JJ., concur.